In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
GAINES HEARNS,           *
                         *                           No. 14-669V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: October 16, 2015
                         *
SECRETARY OF HEALTH      *                           Damages; decision based on proffer;
AND HUMAN SERVICES,      *                           influenza (“flu”) vaccination;
                         *                           shoulder injury.
             Respondent. *
******************** *

Ronald C. Homer, Conway, Homer & Chin-Caplan, Boston, MA, for Petitioner;
Jennifer L. Reynaud, U.S. Department of Justice, Washington, DC, for
Respondent.

             UNPUBLISHED DECISION AWARDING DAMAGES1

        On July 29, 2014, Gaines Hearns filed a petition seeking compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-1
et seq., alleging that the trivalent influenza vaccination caused him to suffer a
shoulder injury related to vaccine administration (“SIRVA”).

       On October 14, 2015, respondent filed a Proffer on Award of Compensation,
to which petitioner agrees. Based upon the record as a whole, the special master
finds the proffer reasonable and that petitioner is entitled to an award as stated in
the Proffer. Pursuant to the attached Proffer the court awards petitioner:


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
1.      A lump sum payment of $75,000.00, in the form of a check payable to
        petitioner, Gaines Hearns. This amount represents compensation for all
        damages that would be available under 42 U.S.C. §300aa-15(a), except
        as set forth below in paragraph 2; and

2.      A lump sum of $307.27, which amount represents reimbursement of a
        lien for services rendered on behalf of Gaines Hearns, in the form of a
        check payable jointly to petitioner and

                                              HMS
                                      TPL Recovery Unit
                               2000 Interstate Park Dr., Suite 401
                                    Montgomery, AL 36109
                                        Case No: 160873

        Petitioner agrees to endorse this payment to the HMS, TPL Recovery
        Unit.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-669V according to this decision
and the attached proffer.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


GAINES HEARNS,

                 Petitioner,
v.
                                                        No. 14-669V
SECRETARY OF HEALTH AND                                 Special Master Moran
HUMAN SERVICES,                                         ECF

                 Respondent.


                        PROFFER ON AWARD OF COMPENSATION

I.       Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be

awarded $75,307.27, which represents all elements of compensation to which petitioner would

be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner should be made

through the following payments:

          a.     A lump sum of $75,000.00 in the form of a check payable to petitioner. This
                 amount represents compensation for all damages that would be available under
                 42 U.S.C. §300aa-15(a), except as set forth in paragraph II.b; and

          b.     A lump sum of $307.27, which amount represents reimbursement of a lien for
                 services rendered on behalf of petitioner, in the form of a check payable jointly
                 to petitioner 1 and
                                            HMS
                                     TPL Recovery Unit
                             2000 Interstate Park Dr., Suite 401
                                   Montgomery, AL 36109
                                      Case No: 160873


1
    Petitioner agrees to endorse this payment to the appropriate State agency.


                                                  1
       Petitioner agrees. 2

Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                             Respectfully submitted,

                                             BENJAMIN C. MIZER
                                             Principal Deputy Assistant Attorney General

                                             RUPA BHATTACHARYYA
                                             Director
                                             Torts Branch, Civil Division

                                             VINCENT J. MATANOSKI
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             LYNN E. RICCIARDELLA
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division

                                             /s Jennifer L. Reynaud
                                             JENNIFER L. REYNAUD
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             (202) 305-1586
DATED: October 14, 2015




2
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.


                                                2